DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on August 7, 2019, in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on November 17, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has not been considered as to the merits.

Claim Objections
Claims 1, and 9 are objected to because of the following informalities: claims 1 and 9 recite the term “it”. The term “it” is not acceptable in a claimed language, only what it means by “it” should set forth in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 recite “iteratively repeating for each remaining parent node until it has been determined that every remaining parent node in the data structure cannot be pruned without violating predetermined accuracy requirements”. It is unclear how the determination of the remaining parent is made so that the remaining parent node in the data structure cannot be pruned without violating predetermined accuracy requirements, and also what would consider a predetermined accuracy requirements. These claimed languages render claims 1-17 indefinite.
Claims 2-8 and 10-17 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim 1 recites these limitations "the topology", “the greatest”, and “the respective height” There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 2A, prong one, each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) tree data structure represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area (collecting and manipulating information for evaluation and judgement); (2) the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value (collecting and manipulating information for evaluation and judgement); (3) a distance calculator that provides a distance measure between a region within the terrain area containing at least one aircraft runway and the node point of at least one polygon (analyzing information using evaluation and judgement); (4) uses the distance measure to change the topology of the tree data structure by (a) evaluating whether the node points of all leaf node children of a first parent node lie outside a predetermined distance from the region containing the at least one aircraft runway (analyzing information using evaluation and judgement), and (5) if so, converting the first parent node into a leaf node by storing in the first parent node a height value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children (analyzing information using evaluation and judgement), and (6) (b) iteratively repeating for each remaining parent node until it has been determined that every remaining parent node in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such  a pruning processor and non-transitory computer-readable memory, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claims recite “pruning processor and non-transitory computer-readable memory”. Such a processor and 
Memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
In step 2B, the claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
The examiner finds that the additional claim elements (see claims 1 and 9 for “a non-transitory computer memory and pruning processor”) are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
As to discussed above, the claimed invention is directed to (1) tree data structure represents a terrain area as nested polygons organized in a parent-child relationship, each 
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea(and thus ineligible) where the claim as a whole 

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the predetermined accuracy requirements specify a vertical accuracy that depends on distance from a runway ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein the tree data structure is a quadtree data structure and the nested polygons are squares", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein the node point of each polygon corresponds to a predetermined corner of the polygon ", which elaborates in the abstract idea of a human analyzing data, and therefore, 
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the tree data structure has at least three layers of parent-child relationship ", which elaborates in the abstract idea of a human analyzing data, and therefore,
represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein only leaf nodes store height values", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the stored height values are represented in increments of a predetermined minimum vertical resolution ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein the tree data structure is initially stored in memory using leaf nodes sized to represent a terrain grid of dimensions about 0.86 arcseconds by 0.86 arcseconds ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Accordingly, claims 1 is being directed to patent-ineligible subject matter, as well as independent claims 2-8 with commensurate limitations.

At step 2A, prong one, each limitation of claim 9, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) allocating within the memory a tree data structure that represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area, the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value (collecting and manipulating information for evaluation and judgement); (2) performing a distance calculation that provides a distance measure between a region within the terrain area containing at least one aircraft runway and the node point of at least one polygon 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such non-transitory computer-readable memory, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “non-transitory computer-readable memory”. Such a memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The examiner finds that the additional claim elements (see claims 1 and 9 for “a non-transitory computer memory”) is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
As to discussed above, the claimed invention is directed to (1) allocating within the memory a tree data structure that represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area, the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value; (2) performing a distance calculation that provides a distance measure between a region within the terrain area containing at least one aircraft runway and the node point of at least one polygon; (3) pruning the tree data structure using the distance measure by: (a) evaluating whether the node points of all leaf node children of a first parent node lie outside a predetermined distance from the region containing the at least one aircraft runway; (4) if so, converting the first parent node into a leaf node by storing in the first parent node a height value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children, and (5) if so, converting the first parent node into a leaf node by storing in the first parent node a height value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children, and (6) iteratively repeating for each remaining parent node 
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea(and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 10 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the predetermined accuracy requirements specify a vertical accuracy that depends on distance from a runway ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein the tree data structure is a quadtree data structure and the nested polygons are squares", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
12 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein the node point of each polygon corresponds to a predetermined corner of the polygon ", which elaborates in the abstract idea of a human analyzing data, and therefore,
represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
13 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the tree data structure has at least three layers of parent-child relationship ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 14 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
14 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein only leaf nodes store height values", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 9 and includes all the limitations of claim 1. Therefore, claim
15 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the stored height values are represented in increments of a predetermined minimum vertical resolution", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
16 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "initially populating the leaf nodes using terrain height data captured from a satellite in orbit around the Earth ", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 17 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
17 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein the distance calculation is performed by providing an initial set of aircraft runway location data and by culling the initial set to eliminate data for runways that are not useable for a predetermined class of aircraft", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Accordingly, claim 9 is being directed to patent-ineligible subject matter, as well as independent claims 10-17 with commensurate limitations.

At step 2A, prong one, each limitation of claim 18, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) 
a tree data structure that represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area (collecting and manipulating information for evaluation and judgement), (2) the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value (collecting and manipulating information for evaluation and judgement), (3) wherein the tree data structure defines an 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such non-transitory computer-readable readable medium, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “pruning processor and non-transitory computer-readable memory”. Such a non-transitory computer-readable readable medium is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
In step 2B, the claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
The examiner finds that the additional claim elements (see claim 18 for “non-transitory computer-readable readable medium”) is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.

Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).
Accordingly, claim 18 is being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (hereinafter “Glover”) US 6,092,009 in view .Annex 15, article “Aeronautical Information Services”.
As to claim 1, Glover discloses n apparatus for generating a compact terrain-height data store in non-transitory computer readable memory (see col.2, lines 38-48, provide a terrain information system whereby a pilot is select a contoured display of the terrain below and ahead of the aircraft regardless of the aircraft’s current altitude)
“tree data structure represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area, the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value (see col.7, lines 1-8, col.8, lines 1-14 and 59-65 and fig.3, terrain database is structured to provide varying resolutions of terrain data  as a function of the topography of the terrain, wherein the sub-squares each include a header including a mask to enable a pointer to the next finer layer until the finest resolution level);
a distance calculator that provides a distance measure between a region within the terrain area containing at least one aircraft runway and the node point of at least one polygon (see col.8, 
uses the distance measure to change the topology of the tree data structure by (a) evaluating whether the node points of all leaf node children of a first parent node lie outside a predetermined distance from the region containing the at least one aircraft runway (see col.8, lines 25-32, each pf the map files is subdivided into a plurality of sub-cells indicated, with the resolution of all of the sub-cells within a particular map file being of the same resolution)
and if so, converting the first parent node into a leaf node by storing in the first parent node a height value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children (see col.8, lines 25-52 and fig.3-4).
However, Glover fails to prune without violating predetermined accuracy requirements.
On the other hand, Annex 15 discloses the claimed prune without violating predetermined accuracy requirements (the provision of a vertical and/or horizontal accuracy for numerical terrain data in the airport proximity is a regulatory requirement. It is made reference to ICAO, table A8-1”terrain data numerical requirements” in combination with fig. A8-2. The implementation of a digital terrain resolution that fulfills these requirements is therefore a standard implementation).

As to claim 2, the combination or Glover and Annex 15 discloses the invention as claimed. In addition, Annex 15 discloses the claimed "wherein the predetermined accuracy requirements specify a vertical accuracy that depends on distance from a runway” (the definition of a vertical accuracy for numerical terrain data in the airport proximity is a regulatory requirement. It is 

As to claim 6, the combination or Glover and Annex 15 discloses the invention as claimed. In addition, Glover discloses the claimed "wherein only leaf nodes store height values" (col.8, lines 25-34, whether height values are exclusively stored in the leaf nodes or also in aggregated form in the larger parent nodes is a mere program code).

As to claim 7, the combination or Glover and Annex 15 discloses the invention as claimed. In addition, Annex 15 discloses the claimed "wherein the stored height values are represented in increments of a predetermined minimum vertical resolution" (the definition of a vertical accuracy for numerical terrain data in the airport proximity is a regulatory requirement. It is made reference to ICAO, table A8-1 (terrain data numerical requirements) in combination with fig. A8-2, that defines vertical accuracy values for area 1 and 2).

As to claim 8, discloses the claimed "wherein the tree data structure is initially stored in memory using leaf nodes sized to represent a terrain grid of dimensions about 0.86 arc-seconds by 0.86 arc-seconds (see col.8, lines 36-43, size of the sub-cells 53 may be selected as 30.times.60 arc seconds at relatively far north longitudes and as 30.times.120 arc seconds at longitudes even further north).

As to claims 9-10 and 14-17, claims 9-10 and 14-17 are method for performing the apparatuses of claims 1-2, and 6-8 above. They are rejected under the same rationale.
.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (hereinafter “Glover”) US 6,092,009 in view .Annex 15, article “Aeronautical Information Services” and further in view of Udeshi et al., (hereinafter “Udeshi”)  US 8,639,725.
As to claim 3, the combination or Glover and Annex 15 discloses the invention as claimed, except for a quadtree data structure and the nested polygons are squares 
Meanwhile, Udeshi discloses the claimed "wherein the tree data structure is a quadtree data structure and the nested polygons are squares"(see FIG. 1A, col., lines, a quadtree is a hierarchical data structure, wherein each parent node has exactly four children descendants, the root node has exactly four children, 103a-103d, and each node at level 1 also has four children, as shown at level 2. Both nodes and leaves may contain various types of data, and FIG. 1B, shown that the Quadtrees is used to divide a two-dimensional map into four partitions, and sub-divide the created partitions further depending on the data contained in the two-dimensional map and wherein nodes and leaves are also known as tiles, owing to their square shape).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the combined system of Glover and Annex 15 to use a quadtree data structure and nested polygons in order to maintain the highest resolution thereby limiting database lookups below a specified limit.


Meanwhile, Udeshi discloses the claimed "wherein the node point of each polygon corresponds to a predetermined corner of the polygon" (FIG. 1B, shown that the Quadtrees is used to divide a two-dimensional map into four partitions, and sub-divide the created partitions further depending on the data contained in the two-dimensional map).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the combined system of Glover and Annex 15 to have each polygon corresponds to a predetermined corner of the polygon in order to maintain the highest resolution thereby limiting database lookups below a specified limit.

As to claim 5, the combination or Glover and Annex 15 discloses the invention as claimed, except for the claimed wherein the tree data structure has at least three layers of parent-child relationship.
Meanwhile, Udeshi discloses the claimed "wherein the tree data structure has at least three layers of parent-child relationship” (the grid representation of a quadtree, the root node is the node covering all data in the quadtree, represented by the overall square 101 in FIG. 1B, wherein a first level of child nodes is represented by the dashed lines forming four square partitions 103a-103d of the root node, which equally divide the root node, wherein each first level child node may then itself be divided into four children, which are also divided into four children, wherein nodes that have not been further divided are known as leaf nodes, wherein nodes and leaves are also known as tiles, owing to their square shape, wherein the highest level  quadtree is also known as the resolution of that portion of the quadtree having varied resolutions across their structure).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the combined system of Glover and Annex 15 to use a tree data structure having at least three layers of parent-child relationship in order to maintain the highest resolution thereby limiting database lookups below a specified limit.

As to claims 11-13, claims 11-13 are method for performing the apparatuses of claims 3-5 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170103081, US 20150169674 (involve in providing users with a greater degree of flexibility, utility, and information).
US 7933929 (involves in facilitates communication between servers and clients of an interactive geographic information system (GIS, which enables a number of GIS features, such as network links (time-based and/or view-dependent dynamic data layers), ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements, such as geometry, icons, description balloons, polygons, and labels in the viewer by which the user sees the target area).
US 20070182734 (involves in defining polygons within a primitive is referred to as "tessellation", and the number of polygons defined within a primitive is given by the "tessellation polygons defined within the primitive).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.











/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            July 14, 2021